Citation Nr: 0002961	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  92-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for a thyroid disorder, claimed as secondary to 
service-connected generalized anxiety disorder, is well 
grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for anemia, claimed as secondary to service-
connected generalized anxiety disorder, is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for jaundice, claimed as secondary to service-
connected generalized anxiety disorder, is well grounded.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for a 
anemia, jaundice, and a thyroid disorder, which were each 
claimed as secondary to his service-connected anxiety 
disorder.

The veteran's original claims file has been lost, and a 
reconstructed file has been provided.  


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the veteran's claimed thyroid disorder was caused or 
aggravated by his service-connected generalized anxiety 
disorder.

2.  There is no competent medical evidence indicating that 
the veteran's claimed anemia was caused or aggravated by his 
service-connected generalized anxiety disorder.

3.  There is no competent medical evidence indicating that 
the veteran's claimed jaundice was caused or aggravated by 
his service-connected generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a thyroid disorder, 
claimed as secondary to his service-connected generalized 
anxiety disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for anemia, claimed as 
secondary to his service-connected generalized anxiety 
disorder.  38 U.S.C.A. § 5107(a).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for jaundice, claimed as 
secondary to his service-connected generalized anxiety 
disorder.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
anemia, jaundice, and a thyroid disorder.  He essentially 
contends that these disabilities were caused by medication he 
was taking for his service-connected generalized anxiety 
disorder.  In the interest of clarity, the Board will first 
address the law and regulations pertinent to a claim for 
service connection.  This will be followed by a discussion of 
the factual background underlying these claims.  Then, in 
light of the similar nature of each of the veteran's claims, 
the Board will analyze the issues on appeal together.

Preliminary Matters

As noted above, the veteran's original claims folder has been 
lost.  Attempts to locate the original file have been 
unsuccessful and the file has been reconstructed, to the 
extent possible.  Nevertheless, it appears that not all 
documents that were formally associated with the claims 
folder have been successfully reconstructed.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

The record reflects that the veteran is service connected for 
generalized anxiety disorder, which is currently evaluated as 
50 percent disabling.  The record also reflects that in 
October 1990, the veteran raised claims of entitlement to 
service connection for jaundice, iron deficiency anemia and a 
thyroid disorder, all of which he claimed as secondary to 
medications he was taking for his service-connected 
generalized anxiety disorder.

VA outpatient treatment records dated between December 1988 
and June 1990 reflect ongoing complaints and treatment for 
hyperthyroidism, anemia, and jaundice.   In December 1988, a 
VA examiner noted that the veteran had a thyroid profile 
pending.  By May 1990, the veteran was reported to have a 
known diagnosis of hyperthyroidism with pituitary pathology.  

In a clinical note dated in January 1989, a VA examiner 
reported that the veteran was experiencing unexplained severe 
anemia and elevated liver enzymes, and that he appeared to be 
jaundiced.  In an addendum to this clinical note dated two 
weeks later, the VA examiner indicated that the veteran's 
anemia was found to be due to an atrivenous malformation in 
the stomach and duodenal bulb.  In May 1990, another VA 
examiner also found that the veteran had iron deficient 
anemia due to an atrivenous malformation in the duodenal 
bulb.

A Statement of the Case issued in 1991 indicates that in June 
1990, the veteran was apparently provided with a VA 
examination to address the etiology of his claimed 
conditions.  According to the Statement of the Case, the VA 
physician reported that the incidents of side effects from 
the veteran's medications (which included Elavil, Thoravine, 
Transxene, Doxetin, Fluravepan, Serax, Mellaril and Navane) 
were invariably described as low, infrequent, or occasional.  
The VA physician further noted that when such affects due 
occur, they usually arise within a few weeks of the 
initiation of treatment.  It was noted that, the veteran's 
liver enzymes were reportedly within normal limits in July 
1988, at which time he had already been treated with several 
medications.  The VA physician reportedly concluded that the 
evidence did not suggest that an etiological relationship 
existed between the conditions of jaundice, anemia and a 
thyroid disorder and the medications the veteran took for his 
service-connected anxiety disorder.

In a signed statement submitted by the veteran's wife, she 
contended that a VA physician had informed her and the 
veteran that the medications he was taking for his 
generalized anxiety disorder had definitely caused him to 
become jaundiced.

Analysis

As noted above, the threshold question in any veteran's claim 
for service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

In this case, two of the three elements required for a well-
grounded claim, a service-connected disability and a current 
disability, exist.  In order for a claim for secondary 
service connection to be well grounded, however, there also 
must be competent medical evidence linking the asserted 
secondary condition to the service-connected disability.  
Velez, 11 Vet. App. at 158; see Locher, 9 Vet. App. at 538-39 
(citing Reiber, 7 Vet. App. at 516-17).  In this case, the 
Board finds that the veteran has failed to meet the initial 
burden of submitting well-grounded claims of entitlement to 
service connection for anemia, jaundice, and a thyroid 
disorder.  Specifically, the Board finds that there is no 
competent medical evidence of record demonstrating a link 
between the veteran's claimed disabilities and medication 
prescribed for his service-connected generalized anxiety 
disorder.  

The only evidence of record pointing to a relationship 
between the medication taken for the veteran's generalized 
anxiety disorder and his claimed disabilities are the 
assertions of the veteran and his wife that such a 
relationship exists.  However, while the veteran and his wife 
may be competent as lay persons to report his symptomatology, 
they are not competent to provide medical nexus evidence in 
order to render a claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


The Board is cognizant that the veteran's wife has alleged 
that at one time a VA examiner did indicate that the 
veteran's jaundice was due to the medication he was taking 
for his generalized anxiety disorder.  However, the Court has 
held that the connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

As discussed above, the veteran's VA outpatient treatment 
records are associated with the claims file, and there is no 
indication in these records that any VA examiner has ever 
linked his claimed disabilities to the medication taken for 
his generalized anxiety disorder.

The Board notes in passing that that several VA examiners 
have discussed the etiology of the veteran's claimed 
disabilities.  These examiners appear to have each attributed 
the veteran's claimed disorders to causes other than the 
veteran's service-connected psychiatric disorder and/or 
medications prescribed therefor.  In particular, the Board 
notes that between January 1989 and May 1990, VA examiners 
repeatedly noted that the veteran's anemia was due to an 
atrivenous malformation in his stomach and duodenal bulb.  
Additionally, in June 1990, a VA examiner appears to have 
specifically concluded that no relationship existed between 
the veteran's claimed disabilities and the medication he was 
taking for his generalized anxiety disorder.  There is no 
indication in the veteran's medical records that any 
competent medical examiner ever found that a relationship 
existed between his claimed disabilities and the medication 
he was taking for his service-connected disability.  

In summary, the Board concludes that the veteran has not 
presented competent medical evidence of a nexus between the 
his claimed disabilities and the medication prescribed for 
his generalized anxiety disorder.  Thus, the Board finds that 
the veteran has not presented well-grounded claims of 
entitlement to service connection for anemia, jaundice, and a 
thyroid disorder.  The benefit sought on appeal is 
accordingly denied.

Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claims well grounded, namely medical nexus evidence.

The Board notes that the veteran's service medical records 
are not presently associated with the claims file.  The Board 
has considered whether a remand is appropriate in order to 
obtain those records.  However, because the veteran in this 
case is contending that his claimed disabilities are 
secondary to his service-connected anxiety disorder, not that 
they are related to service, the Board finds that a remand of 
this case in order to obtain his service medical records 
would service no useful purpose, as such evidence would not 
be pertinent to his claims.  The Board is of course cognizant 
of, and regrets, the lengthy delays occasioned by the loss of 
the veteran's claims folder.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
thyroid disorder, claimed as secondary to a service-connected 
generalized anxiety disorder, is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
anemia, claimed as secondary to a service-connected 
generalized anxiety disorder, is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
jaundice, claimed as secondary to a service-connected 
generalized anxiety disorder, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

